This is an application of John Kelley for writ of mandamus, alleging the disqualification of B.C. Logsdon, judge of the district court of Love county, to try an information wherein relator was charged with the crime of murder, and alleging that respondent had refused to disqualify in the trial of said information. The alternative writ was issued, and on the return day all parties appeared, and in open court it was agreed that said cause be dismissed. Whereupon it was adjudged and ordered in open court that the cause be dismissed.